Citation Nr: 1440101	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disability of the feet.

2.  Entitlement to service connection for a skin disability of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to September 1963 and subsequent service in the Army Reserve until October 1967.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disability of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1989 decision, VA considered and denied the Veteran's claim for service connection for skin rash of feet as a residual of herbicide exposure, to include dioxin exposure.  The Veteran did not appeal.
 
2. Since that February 1989 decision, additional pertinent service records have been received showing that the appellant served in the Republic of Vietnam, and hence, is entitlement to the presumption of in-service exposure to herbicides under 38 C.F.R. §§ 3.2(f), 3.307, 3.309 (2014).

3.  The evidence submitted since the February 1989 decision existed at the time of that denial, and VA's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide VA with sufficient information.


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim for entitlement to service connection for skin rash of feet have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran.  

The Veteran claims that he currently has skin discoloration on his lower extremities as result of Agent Orange exposure while serving in Vietnam.  A rating decision in February 1989 denied the Veteran's claim for entitlement to service connection for a foot skin rash as a residual of exposure to herbicides containing dioxin.  VA notified the Veteran of the February 1989 rating decision the same month, including apprising him of his procedural and appellate rights in the event he elected to appeal that decision, but he did not.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.

The claim was subsequently denied by final rating decisions in April 2008, June 2008, and October 2008.  It was denied each time based on a finding that new and material evidence had not been received.  In December 2008, the Veteran submitted another claim of entitlement to service connection for skin disease. 

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105. 

In addition to new and material evidence, 38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

The evidence of record demonstrates that pertinent service records were associated with the claims file in December 2008 and additional service personnel records were received in February 2010.  These records document that the Veteran's service in Vietnam.  Since the earlier decisions did not consider these service department records, there does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits in light of these service department records.  See Vigil v. Peake, 22 Vet. App. 63 (2008).

The Board finds that the newly submitted service records are pertinent to the issue on appeal.  Moreover, those records existed at the time of the initial February 1989 rating decision that denied the Veteran's original claim seeking service connection for skin rash of feet, and VA's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide VA with sufficient information. Accordingly, reconsideration of the claim for service consideration for a skin rash of the feet is warranted.  38 C.F.R. § 3.156(c).


ORDER

The August 1988 claim of entitlement to service connection for a foot disorder must be reconsidered. 


REMAND

The Veteran underwent VA examination in November 1988 at which time he reported that for the previous several years he had noticed "altered color in his feet."  After physical examination, the VA examiner stated, "skin rash of feet is not the result of Agent Orange exposure."  Unfortunately, the VA examiner did not identify the skin diagnosis or provide an adequate etiological opinion addressing why that opinion was offered.  As such, the Board finds that the November 1988 VA examination in inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Veteran's claim must be remanded so that an adequate etiological opinion may be rendered after a review of the complete record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to identify any VA or non-VA medical treatment for any skin disorder affecting his lower extremities that is not part of the current record.  If necessary, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If the RO cannot locate records identified by the appellant it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be scheduled for a VA skin examination with an appropriate specialist to identify the nature and likely etiology of any lower extremity skin disorder.  

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

The examiner is to be provided access to the claims folder, a copy of this remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed.

The examiner must identify all current skin disorders affecting the appellant's lower extremities and opine whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that any diagnosed lower extremity skin disorder had its onset during service or is otherwise related to any aspect of the Veteran's period of service, to include his presumed exposure to Agent Orange. The examiner must provide a complete rationale for any opinion provided. 

3.  The claim should then be readjudicated on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


